Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 1 of 7 PageID #: 1785




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK


  ________________________________________________
                                                  :
  SECURITIES AND EXCHANGE COMMISSION,             :
                                                  :
                    PLAINTIFF,                    :
                                                  :                  06-cv- 6402 (ADS)
                    v.                            :
                                                  :
  CHINA ENERGY SAVINGS TECHNOLOGY, INC., :
  NEW SOLOMON CONSULTANTS, CHIU WING               :               Related Case No. 13-cv-5364
  CHIU, LAI FUN SIM a/k/a Stella Sim, SUN LI, JUN :
  TANG ZHAO,                                      :
                                                  :
                    DEFENDANTS,                   :
                                                  :
              and                                 :
                                                  :
  AMICORP DEVELOPMENT LIMITED, ESSENCE :
  CITY LIMITED, PRECISE POWER HOLDINGS            :
  LIMITED, YAN HONG ZHAO, AI QUN ZHONG,           :
  TUNG TSANG,                                     :
                                                  :
                    RELIEF DEFENDANTS             :
  _______________________________________________ :

               PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
           NOTICE OF MOTION, MOTION, AND MEMORANDUM OF LAW FOR
                      AN ORDER TO TRANSFER FUNDS FOR
                     DISTRIBUTION TO INJURED INVESTORS


  NOTICE

         PLEASE TAKE NOTICE that based upon the accompanying Motion, Memorandum, and

  the Proposed Order, and all other prior proceedings and papers herein, the U.S. Securities and

  Exchange (“Commission”) will move this Court, at a date and time to be determined by the Court,

  before the Honorable Arthur D. Spatt at the United States Courthouse for the Eastern District of




                                                   1
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 2 of 7 PageID #: 1786




  New York, 100 Federal Plaza, Central Islip, New York 11722 for an Order to Transfer Funds for

  Distribution To Injured Investors so that harmed investors may be compensated for their losses.


  MOTION

             In accordance with the Distribution Plan for China Energy Savings Technology, Inc. Fair

  Fund approved by this Court on August 23, 2018 (“Distribution Plan”), 1 the Commission

  respectfully requests that the Court enter an Order: (1) directing the Commission to issue a

  payment for $5,653,718.85 (the “Funds”) payable to “SEC v. China Energy Fair Fund” to the

  distribution agent, Kurtzman Carson Consultants, LLC (“Distribution Agent”) 2 (2) directing the

  Distribution Agent to deposit the Funds in an escrow account established at The Huntington

  Bank pursuant to Paragraphs 71-73 of the Distribution Plan; and (3) authorizing the Distribution

  Agent to distribute the Funds to Eligible Claimants in accordance with the terms of the

  Distribution Plan.

      MEMORANDUM OF LAW

        I.        FACTUAL AND PROCEDURAL BACKGROUND

             On December 4, 2006, the Commission filed an emergency action against China Energy

  Savings Technology, Inc. (“China Energy”), several of its former officers, its controlling

  shareholder, and others, alleging that they orchestrated an elaborate stock manipulation scheme

  commonly known as a “pump and dump”. The Complaint alleged that China Energy, the

  company’s undisclosed control person, Chiu Wing Chiu (“Chiu”), with the assistance of the

  company’s Corporate Secretary, Lai Fun Sim a/k/a/ Stella Sim (“Sim”), devised a wide-ranging

  stock manipulation scheme to fraudulently obtain a Nasdaq National Market System (“NMS”)


  1
   Dkt. 127.
  2
   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Distribution Plan
  approved by the Court.

                                                           2
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 3 of 7 PageID #: 1787




  listing to artificially inflate China Energy’s stock price, and sell millions of China Energy shares

  into the U.S. capital markets. 3

             Other participants in the scheme, according to the Complaint, included the company’s

  former purported Chairman and CEO, Sun Li (“Li”); a former company employee, Jun Tang

  Zhao (“J. Zhao”) and New Solomon Consultants (“New Solomon”), which was China Energy’s

  majority shareholder. All of the Defendants reside or have operations abroad.

             The Court initially issued temporary restraining orders on December 04, 2006 freezing

  assets that covered funds held in four brokerage accounts in the names of four of the Relief

  Defendants: Precise Power Holdings Limited (“Precise Power”); Essence City Limited (“Essence

  City”); Amicorp Development Limited (“Amicorp”); and Yan Hong Zhao (“Yan Hong Zhao”)

  (collectively, “Relief Defendants”).

             On March 27, 2009, the Commission obtained a Final Judgment in this matter against

  Chiu, Sim, J. Zhao, Li and New Solomon, finding them liable for fraud and permanently

  enjoining them from violations of Section 10(b) of the Exchange Act [15 U.S.C. §78j(b)] and

  Rule 10b-5 thereunder [17 C.F.R. §240.10b-5], and Section 5 of the Securities Act [15 U.S.C.

  §77e]. The judgments ordered them to pay $29,665,625.28 in disgorgement, and prejudgment

  interest in the amount of $3,652,554.34 for a total of $33,318,179.62. In addition, Defendants

  Chiu and Sim were each ordered to pay a civil penalty of $1,000,000 and Defendants Li and J.

  Zhao were ordered to pay a civil penalty of $75,000. The court also imposed officer-and-

  director bars against Chiu, Sim, J. Zhao and Li. 4

             On July 6, 2009, the Court granted the Commission’s motion for summary judgment

  against the Relief Defendants Amicorp, Precise Power, Yan Hong Zhao, Ai Qun Zhong, and


  3
      Dkt. 2.
  4
      Dkt. 107.

                                                    3
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 4 of 7 PageID #: 1788




  Tung Tsang and ordered that they disgorge the sums held in the Capital Growth Financial

  Accounts, namely the Essence City, Precise Power, Amicorp, and Yan Hong Zhao accounts

  (“Capital Growth Accounts”). A Judgment was entered against the Relief Defendants on July

  31, 2009, and an Amended Judgment was entered on December 23, 2009 (collectively,

  “Judgments”). The Judgments held Amicorp and Ai Qun Zhong jointly and severally liable for

  disgorgement of $2,445,982, plus any accrued interest; Essence City and Tung Tsang jointly and

  severally liable for disgorgement of $226,558.75 plus any accrued interest; Precise Power liable

  for $749,171 plus any accrued interest; and Yan Hong Zhao liable for $438,173, plus any

  accrued interest. 5

          On December 17, 2015, the Court (1) ordered Fidelity to unfreeze and transfer the entire

  balances of the NFS accounts to the SEC for distribution; (2) established a Fair Fund from the

  funds transferred from Fidelity to the SEC under the case name designation “SEC v. China

  Energy Savings Technology, Inc., et al.”; (3) appointed Damasco & Associates LLP as Tax

  Administrator of the Fair Fund; 6 and (4) appointed Kurtzman Carson Consultants, LLC to serve

  as the Distribution Agent for the Fair Fund. 7

          On May 18, 2016, in a related action, SEC v. Lee Chi Ling, et al., 13-cv-5364 (E.D.N.Y.)

  (the “Ling Action”), the Court issued an Order to combine the funds held by the Commission in

  the Ling Action with the China Energy Fair Fund for distribution to harmed investors. 8

          On August 3, 2017, in a related administrative proceeding, In the Matter of Moore

  Stephens Wurth Frazer & Torbet LLP, et al., Admin. Proc. File No. 3-14167 (the “Moore



  5
    Dkt. 111.
  6
    Dkt. 120. As of October 1, 2016, Damasco & Associates, LLP (“Damasco”), became a part of Miller Kaplan Arase
  LLP (“Miller Kaplan”). As part of that transaction, Miller Kaplan assumed all of Damasco’s obligations as Tax
  Administrator in this matter.
  7
    Id..
  8
    Dkt. 124.

                                                        4
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 5 of 7 PageID #: 1789




  Stephens Proceeding”), the Commission issued an Order to transfer and consolidate the funds

  held by the Commission in the Moore Stephens Proceedings with the China Energy Fair Fund

  for distribution to harmed investors. 9

            The combined balance in the Fair Fund as of September 2, 2020 is approximately

  $5,859,964.54.

          II.     DISBURSEMENT OF THE FAIR FUND

            Pursuant to the Distribution Plan, the Distribution Agent has prepared and submitted to

       the Commission staff a list of 442 Eligible Claimants,10 and the Recognized Claim for each

       Eligible Claimant (the “Final Payee List”). 11 As the aggregate Recognized Claims of all

       Eligible Claimants exceeds the Net Available Fair Fund, the Distribution Agent will

       distribute funds to the Eligible Claimants based upon a pro rata calculation.12 The pro rata

       payments represent approximately 53% of the Eligible Claimants’ calculated Recognized

       Claim amount. In addition, no payment will be issued to Eligible Claimants whose

       Recognized Claim would entitle them to less than $10.00, which is the Minimum Distribution

       Amount.13 The Distribution Agent has also submitted the Declaration of Nashira McCoy

       (“Declaration”) in support of this Motion, filed separately, which provides a detailed

       explanation of the procedures the Distribution Agent used to develop the Final Payee List.

       The Final Payee List and the Declaration have been reviewed by the undersigned

       Commission Counsel who have no objections.


  9
    Exchange Act Rel. 81307 (August 3, 2017).
  10
     445 claims were determined to be eligible under the requirements of the Distribution Plan. See Declaration of
  Nashira McCoy. However, 3 of these claims have Eligible Losses that would result in a Distribution Payment of less
  than the $10 de minimis established in the Distribution Plan. Therefore, payments will be made to 442 of the
  Eligible Claimants.
  11
     The Final Payee List was provided to the Commission staff for its review and acceptance and will be provided to
  the Court upon request under seal.
  12
     Plan ¶29.
  13
     Plan ¶23.

                                                          5
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 6 of 7 PageID #: 1790




             WHEREFORE, for all the foregoing reasons, the Plaintiff Securities and

    Exchange Commission respectfully requests that this Court grant its Motion for an Order to

    Transfer Funds for Distribution To Injured Investors and grant such other relief as it deems

    necessary and proper.

    September 8, 2020                                   Respectfully submitted,

                                                       /s/Susan S. Pecaro

                                                        Susan S. Pecaro
                                                        Nichola L. Timmons
                                                        Attorneys for Plaintiff
                                                        Division of Enforcement
                                                        U.S. Securities and Exchange Commission
                                                        100 F Street, NE
                                                        Washington, DC 20549-5876
                                                        Tel: (202) 551-4489 (Pecaro)
                                                        Tel: (202) 551-4456 (Timmons)
                                                        Fax: (301) 623-1188
                                                        Email: pecaros@sec.gov
                                                                  timmonsn@sec.gov




                                                   6
Case 2:06-cv-06402-JMA-AKT Document 128 Filed 09/08/20 Page 7 of 7 PageID #: 1791




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 8, 2020, I electronically filed the foregoing

   Plaintiff Securities and Exchange Commission’s Notice of Motion, Motion, Memorandum

   of Law to Transfer Funds for Distribution to Injured Investors, and Proposed Order with the

   Clerk of the Court using the CM/ECF system.


                                                        s/ Susan S. Pecaro
                                                        Susan S. Pecaro




                                                  7
